Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
It is noted that:
Claims 1 and 17-18 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20160035482 A1) in view of Suzuki (US 20080309445 A1). 
Regarding Claim 1:
Aoki teaches a coil element having a rectangular parallelepiped shape and having a principal surface (The examiner interprets “principal surface” as shown in Drawing 1 in view of Applicant disclosure of “principal surface 1c” in Fig. 1) including long sides and short sides (not expressly labeled. See Drawing: 1), the coil element comprising: 
(32, Fig. 2B; para 0029), a second flange (33, Fig. 2B; para 0029), and a winding core (31, Fig. 2B; para 0027)
connecting between the first flange and the second flange, the winding core having a 
central axis (not expressly labeled. See Drawing: 1);
a first winding (21, Fig. 2B; para 0032) wound around the winding core and the central axis thereof: 
a first external electrode (41, Fig. 2D; para 0028) electrically connected to one end (22, Fig. 2D; para 0028) of the first winding; 
and 
a second external electrode (42, Fig. 2D; para 0028) electrically connected to the other end (23, Fig. 2D; para 0028) of the first winding, 
wherein the central axis thereof the winding core extends along the short side (i.e. vertical direction of the part 31 in Fig. 2B) of the principal surface.
 

    PNG
    media_image1.png
    340
    463
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 1B

Aoki does not teach the coil element being configured for horizontal mounting relative to a mounting surface of circuit board and in a direction parallel to said mounting surface upon mounting of the coil element, as claimed.
Suzuki taches the coil (11, Fig. 12; para 0079) element being configured for horizontal mounting relative to a mounting surface (upper surface of the 30 in Fig. 12) of circuit board (30, Fig. 12; para 0079) and in a direction parallel to said mounting surface upon mounting of the coil element (construed from Fig. 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aoki in view of Suzuki to have coil element being configured for horizontal mounting relative to a mounting surface of circuit board and in a direction parallel to said mounting surface upon mounting of the coil element to provide mechanical supports and electrical connection between electronic components.

Regarding Claim 2:
As applied to claim 1, modified Aoki teaches both the first external electrode and the second external electrode are provided on the first flange (32).

Regarding Claim 3:
As applied to claim 2, modified Aoki teaches wherein the first external electrode is provided on one end (left side of the 32 in Fig. 2D) of the first flange in a direction parallel to the long sides (i.e. horizontal direction along the length L in Fig. 2B), and the second external electrode is provided on the other end (right side of the 32 in Fig. 2D) of the first flange in the direction parallel to the long sides.  

Regarding Claim 8:
As applied to claim 1, modified Aoki teaches a covering portion (11, Fig. 1C; para 42) that covers at least a part of the first winding.  

Regarding Claim 9:
As applied to claim 8, modified Aoki teaches the covering portion further covers at least a part of the drum core (i.e. outer part 11 cover the part 31 in Fig. 1C).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Suzuki and further in view Shiokawa et al. (US 20140104026 A1).
Regarding Claim 4:
As applied to claim 1, modified Aoki teaches first and second external electrodes
Aoki and Suzuki do not teach the first external electrode is provided on the first flange and the second external electrode is provided on the second flange, as claimed.
	However, Shiokawa teaches the first external electrode (16a-1, Fig. 4; para 0043) is provided on the first flange (14) and the second external electrode (16b-1, Fig. 4) is provided on the second flange.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Aoki and Suzuki in view of Shiokawa to have the first external electrode is provided on the first flange and the second external electrode is provided on the second flange to provide a wire-wound electronic component that can achieve a higher inductance value without causing an increase in size (see para 0007).

Regarding Claim 5:
As applied to claim 4, Aoki, Suzuki and Shiokawa further teach the first flange (32, Aoki’s Fig. 2B) has a first end (left side of 32 in Aoki’s Fig. 2B) and a second end (right side of 32 in Aoki’s Fig. 2B) opposed to each other in the direction parallel to the long sides, 
the second flange has a third end (left side of 33 in Aoki’s Fig. 2B)  and a fourth end (right side of 33 in Aoki’s Fig. 2B) opposed to each other in the direction parallel to the long sides, 
the first flange and the second flange are arranged such that the first end and 
the third end are opposed to each other and the second end and the fourth end are 
opposed to each other (construed from Aoki’s Fig. 2B), and 
the first external electrode (16a-1, Shiokawa’s Fig. 4) is provided on the first end (upper left side of 14a in Shiokawa’s Fig. 4) of the first flange, and the second external (16b-1, Shiokawa’s Fig. 4) electrode is provided on the fourth end (lower right side of 14b in Shiokawa’s Fig. 4) of the second flange.

Regarding Claim 6:
As applied to claim 4, Aoki, Suzuki and Shiokawa further teach the first flange (32, Aoki’s Fig. 2B) has a first end (left side of 32 in Aoki’s Fig. 2B) and a second end (right side of 32 in Aoki’s Fig. 2B) opposed to each other in the direction parallel to the long sides, 
the second flange has a third end (left side of 33 in Aoki’s Fig. 2B)  and a fourth end (right side of 33 in Aoki’s Fig. 2B) opposed to each other in the direction parallel to the long sides, 
the first flange and the second flange are arranged such that the first end and 
the third end are opposed to each other and the second end and the fourth end are 
opposed to each other (construed from Aoki’s Fig. 2B), and 
the first external electrode (16a-1, Shiokawa’s Fig. 4) is provided on the first end (upper left side of 14a in Shiokawa’s Fig. 4) of the first flange, and the second external (16b-1, Shiokawa’s Fig. 4) electrode is provided on the third end (upper right side of 14b in Shiokawa’s Fig. 4) of the second flange.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Suzuki and further in view Kobayashi et al. (US 20170365399 A1).
Regarding Claim 16:
As applied to claim 1, modified Aoki teaches first and second external electrodes.
Aoki and Suzuki do not teach a third external electrode and a fourth external electrode, wherein the first winding is electrically disconnected from the third 
external electrode and the fourth external electrode, as claimed.
However, Kobayashi teaches a third external electrode (52, Fig. 3; para 0042-0043) and a fourth external electrode (54), wherein the first winding (41) is electrically disconnected from the third external electrode and the fourth external electrode (The claim does not require that the third and fourth electrodes are dummy electrode.  Fig. 3 clearly shows that first winding 41 is not connected to electrodes 52 and 54. Therefore, the new claim reads on the embodiment shown in figure 3).
Aoki and Suzuki in view of Kobayashi to have the a third external electrode and a fourth external electrode, wherein the first winding is electrically disconnected from the third external electrode and the fourth external electrode to provide the coil device having excellent heat stress resistance and impact resistance (see para 0005).

Regarding Claim 17:
As applied to claim 16, modified Aoki teaches the first external electrode (41) is provided on one end of the first flange (32) in a direction parallel to the long sides.
Aoki, Suzuki and Kobayashi do not teach the third external electrode is provided on the other end of the first flange in the direction parallel to the long sides, and wherein the second external electrode is provided on one end of the second flange in a direction parallel to the long sides and the fourth external electrode is provided on the other end of the second flange in the direction parallel to the long sides, as claimed.
However, Kobayashi teaches the third external electrode (52) is provided on the other end of the first flange (24) in the direction parallel to the long sides, and wherein the second external electrode (53) is provided on one end of the second flange (25) in a direction parallel to the long sides and the fourth external electrode (54) is provided on the other end of the second flange in the direction parallel to the long sides.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Aoki and Suzuki in view of Kobayashi to have the third external electrode is provided on the other end of the first flange in the direction parallel to the long sides, and wherein the second external electrode is provided on one end of the second flange in a direction parallel to the long sides and the fourth external electrode is provided on the other end of the second flange in the direction parallel to the long sides to provide the coil device having excellent heat stress resistance and impact resistance (see para 0005).

Regarding Claim 18:
Aoki teaches the first external electrode (41) is provided on one end of the first flange in a direction parallel to the long sides and the second external electrode (42) is provided on the other end of the first flange in the direction parallel to the long sides.
Aoki, Suzuki and Kobayashi do not teach the third external electrode is provided on the other end of the second flange in the direction parallel to the long sides, the fourth external electrode is provided on the other end of the second flange in the direction parallel to the long sides, as claimed.
However, Kobayashi teaches the third external electrode (53) is provided on the other end of the first flange (24) in the direction parallel to the long sides and the fourth external electrode (54) is provided on the other end of the second flange (25) in the direction parallel to the long sides.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Aoki and Suzuki in view of Kobayashi to have the third external electrode is provided on the other end of the second flange in the direction parallel to the long sides, the fourth external electrode is provided on the other end of the second flange in the direction parallel to the long sides to provide the coil device having excellent heat stress resistance and impact resistance (see para 0005).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837